[Cite as In re S.K., 2019-Ohio-2516.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                       JUDGES:
IN RE: S.K., T.K., D.T., M.T.,                 :       Hon. W. Scott Gwin, P.J.
J.T., and R.T.                                 :       Hon. John W. Wise, J.
                                               :       Hon. Craig R. Baldwin J.
                                               :
DEPENDENT CHILDREN                             :
                                               :       Case Nos. 18CA89,18CA90,
                                                     18CA91,18CA92, 18CA93, 18CA94
                                               :
                                               :
                                               :       OPINION




CHARACTER OF PROCEEDING:                           Civil appeal from the Richland County Court
                                                   of Common Pleas, Juvenile Division, Case
                                                   Nos. 2017-DEP-00081, 2017-DEP-00082,
                                                   2017-DEP-00083, 2017-DEP-00084,
                                                   2017-DEP-00085, and 2017-DEP-00086

JUDGMENT:                                          Affirmed



DATE OF JUDGMENT ENTRY:                            June 24, 2019




APPEARANCES:

For: Richland County Children’s Services           For: Mother-Appellant
731 Scholl Road                                    DARIN AVERY
Mansfield, OH 44907                                105 Sturges Avenue
                                                   Mansfield, OH 44903
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                       2

Gwin, P.J.

       {¶1}    Appellant-mother, B.S., appeals the decisions of the Richland County Court

of Common Pleas, Juvenile Court Division entered on August 31, 2018, that issued

dispositional orders pertaining to her children D.T1., M.T.2, R.T.3, J.T.4 S.K. 5and T.K6.

under R.C.2151.353(A).          Appellee the Richland County Children Services Board

[“RCCSB”] did not file a brief in this case.

                                      Facts and Procedural History

       {¶2}    Appellee RCCSB did not file a brief in this matter. Pursuant to App.R. 18(C),

in determining the appeal, we may accept Appellant’s statement of the facts and issues

as correct, and reverse the judgment if Appellant’s brief reasonably appears to sustain

such action. See State v. S.K., 5th Dist. Richland No. 18CA89, 2018-Ohio-3332; State v.

S.H., 5th Dist. Guernsey No. 10CA000023, 2010-Ohio-5741, ¶17; State v. McLeod, 5th

Dist. Knox No. 2011-CA-22, 2012-Ohio-1797, ¶2. Therefore, we presume the validity of

Appellant’s statement of facts and issues.

       {¶3}    RCCSB filed complaints on May 4, 2017, alleging D.T. and his sibling, M.T.,

to be abused and dependent children, and their other siblings, R.T., J.T., S.K., and T.K.,

to be dependent children due to concerns of physical abuse by mother's paramour

stemming from an incident on January 17, 2017.

       {¶4}    Following that incident, mother had agreed to a voluntary safety plan placing

her children with her sister, the grandmother of two of the children, and a friend. On or



       1 In re D.T., 5th Dist. Richland No. 18CA91.
       2 In re M.T., 5th Dist. Richland No. 18CA92.
       3 In re R.T., 5th Dist. Richland No. 18CA94.
       4 In re J.T., 5th Dist. Richland No. 18CA93.
       5 In re S.K., 5th Dist. Richland No. 18CA89.
       6 In re T.K., 5th Dist. Richland No. 18CA90.
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                       3


about May 12, 2017, mother gathered her children from those voluntary placements and

moved to Kentucky with the father of four of the children.

       {¶5}   On May 18, 2017, the trial court issued an ex parte order placing the children

in the temporary custody of RCCSB in response to a motion alleging that mother had fled.

On May 19, 2017, the trial court held a hearing at which it heard no evidence and on May

22, 2017, issued an order continuing the previous order of temporary custody to RCCSB.

On May 20, 2017, representatives of RCCSB went to Kentucky seeking the children, and

Appellant voluntarily surrendered the children to them. Appellant was served with the

complaint on May 20, 2017, by residential service at her home in Mansfield, Ohio.

       {¶6}   On July 21, 2017, the magistrate heard testimony from Detective David

Scheurer of the Mansfield City Police Department; S. K., maternal aunt; N. H., family

friend and temporary caregiver; and Y. G. of Encompass Counseling Services.

       {¶7}   On August 29, 2017, and October 6, 2017, Appellant moved for dismissal

for failure to follow the time requirements of R.C. 2151.35(B).

       {¶8}   On August 31, 2017, the magistrate heard testimony from T. G., counselor

at Malabar Middle School; and B.P., A.H., and K.K., RCCSB caseworkers.

       {¶9}   On October 12, 2017, the magistrate heard testimony from Appellant, called

to testify by her counsel.

       {¶10} On August 31, 2017, the magistrate, with the consent of all parties, admitted

into evidence RCCSB Exhibits A-1 through A-15 and B-1 through B-8, each being

photographs of the minor child and siblings. On October 12, 2017, with the consent of all

parties, the magistrate admitted into evidence RCCSB Exhibit C, being medical records
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                      4


regarding Appellant from Urgent Care dated January 2, 2017. After the presentation of

evidence, the magistrate heard closing arguments from the parties.

      {¶11} The Richland County Court of Common Pleas, Juvenile Division, in its

October 25, 2017, entry, overruled Appellant's motions to dismiss and found all six

children dependent and M.T. and D.T. abused.

      {¶12} Appellant timely objected to the magistrate’s decisions regarding

dependency, abuse, and mother's motion to dismiss. The trial court overruled Appellant's

objections by entry dated March 16, 2018.

      {¶13} In the meantime, the magistrate in the case at bar, conducted hearings on

disposition on November 8, 2017, January 12, 2018 and March 22, 2018. The magistrate

issued a decision on April 9, 2018 addressing disposition. The trial court approved and

adopted the decision the same day.

      {¶14} Appellant filed a notice of appeal to this Court on April 11, 2018. Upon

review, this Court overruled Appellant’s five assignments of error. See, State v. S.K., 5th

Dist. Richland No. 18CA89, 2018-Ohio-3332. The Ohio Supreme Court accepted the

cases as a jurisdictional appeal on December 12, 2018. See, In re S.K., 154 Ohio St.3d

1443, 2018-Ohio-4962, 113 N.E.3d 55. It appears that briefing is complete in the Ohio

Supreme Court.

      {¶15} However, on April 19, 2018, Appellant filed objections under Juv.R. 40 to

the magistrate’s April 9, 2018 decision that had been approved and adopted by the trial

court. The trial court overruled the objections and issued a Dispositional Order on August

31, 2018.
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                                  5


        {¶16} On October 1, 2018, Appellant filed a notice of appeal from the trial court’s

August 31, 2018 decision.

                                           Assignments of Error

        {¶17} Mother raises three assignments of error,

        {¶18} “I. THE COURT'S FAILURE TO RETURN THE CHILDREN HOME WITH A

PSO WAS CONTRARY TO THE BEST INTERESTS OF THE CHILDREN.

        {¶19} “II. RCCS DID NOT MAKE REASONABLE EFFORTS TO REUNIFY THE

CHILDREN WITH THEIR MOTHER.

        {¶20} “III. THE TRIAL COURT ERRED IN FINDING THAT RCCS DID MAKE

REASONABLE EFFORTS TO REUNIFY THE CHILDREN WITH THEIR MOTHER.

        STANDARD OF APPELLATE REVIEW.

        {¶21} Importantly, the award of temporary custody is “not as drastic a remedy as

permanent custody.” In re L.D., 10th Dist. No. 12AP–985, 2013–Ohio–3214, ¶ 7. See also In re

N.F., 10th Dist. No. 08AP–1038, 2009–Ohio–2986, ¶ 9. This is because the award of temporary

custody does not divest parents of their residual parental rights, privileges, and responsibilities. In

re C.R. at ¶ 17. Therefore, since the granting of temporary custody does not divest a parent of his

or her fundamental parental rights, the parent can petition the court for a custody modification in the

future. In re L.D. at ¶ 7.

        {¶22} “A trial court has broad discretion in proceedings involving the care and custody of

children.” In re Mullen, 129 Ohio St.3d 417, 2011–Ohio–3361, ¶ 14. We review the award of legal

custody for an abuse of discretion. In re L.D. at ¶ 8; In re Gales, 10th Dist. No. 03AP–445, 2003–

Ohio–6309, ¶ 13; In re N.F., 10th Dist. No. 08AP–1038, 2009–Ohio–2986, ¶ 9, citing In re Nice, 141

Ohio App.3d 445, 455 (7th Dist.). Abuse of discretion connotes more than an error of law or
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                             6


judgment; rather, it implies that the trial court’s decision was unreasonable, arbitrary or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

         {¶23} Unlike in a permanent custody proceeding where a juvenile court’s standard of

review is by clear and convincing evidence, the standard of review in legal custody proceedings is

a preponderance of the evidence. In re S.D., 5th Dist. Stark Nos. 2013CA0081, 2013CA0082,

2013-Ohio-5752, ¶ 32; In re A.C., 12th Dist. No. CA2006–12–105, 2007–Ohio–3350 at ¶ 14; In re

Nice, 141 Ohio App.3d 445, 455, 751 N.E.2d 552 (7th Dist.2001).

                                                    I.

         {¶24} In her First Assignment of Error, Mother in one paragraph argues, “The

caseworker testified that mother was "doing everything I need her to be doing.” Tr. 79.13,

However, despite her putting "anything in the case plan that somebody feels that would

be beneficial for mom [,}" she did not "feel comfortable [with reunification.]” Tr. 84.11-22,

65.24.     She could neither provide a set of circumstances that would alleviate her

reluctance, nor could she even say that such a set of circumstances existed. Tr. 82.17,

.84.2-10. She similarly avoided any commitment with regard to her concerns about

mother's history. Tr. 65.1.” Appellant’s Brief at 8.

         {¶25} R.C. 2151.011(B)(21) defines “legal custody” as “a legal status that vests in

the custodian the right to have physical care and control of the child and to determine

where and with whom the child shall live, and the right and duty to protect, train, and

discipline the child and to provide the child with food, shelter, education, and medical

care, all subject to any residual parental rights, privileges, and responsibilities...” In

addition, R.C. 2151.011(B)(55) defines “temporary custody” as “legal custody of a child
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                                    7


who is removed from the child’s home, which custody may be terminated at any time at

the discretion of the court * * *.”

       {¶26} In this type of dispositional hearing, the focus is on the best interest of the child. In re

C.R., 108 Ohio St.3d 369, 2006–Ohio–1191, 843 N.E.2d 1188; In re P.S., 5th Dist.

No.2012CA00007, 2012–Ohio–3431. Despite the differences between a disposition of permanent

custody and legal custody, some Ohio courts have recognized “the statutory best interest test

designed for the permanent custody situation may provide some ‘guidance’ for trial courts making

legal custody decisions.” In re A.F., 9th Dist. No. 24317, 2009–Ohio–333 at ¶ 7, citing In re T.A.,

9th Dist. No. 22954, 2006–Ohio–4468 at ¶ 17; In re S.D. 5th Dist. Stark Nos. 2013CA0081,

2013CA0082, 2013-Ohio-5752, ¶ 33 .

       {¶27} R.C. 2151.414(D) sets forth factors to be considered in making a determination

regarding the best interest of the child. These factors include, but are not limited to, the

following:

               (1) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers, and out-of-home providers, and any

       other person who may significantly affect the child;

               (2) The wishes of the child, as expressed directly by the child or through

       the child’s guardian ad litem, with due regard for the maturity of the child;

               (3) The custodial history of the child, including whether the child has been

       in the temporary custody of one or more public children services agencies or

       private child placing agencies for twelve or more months of a consecutive twenty-

       two month period ending on or after March 18, 1999;
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                               8


               (4) The child’s need for a legally secure placement and whether that type

       of placement can be achieved without a grant of permanent custody to the

       agency;

               (5) Whether any of the factors in divisions (E)(7) to (11) of this section apply

       in relation to the parents and child.

       {¶28} In the case at bar, the trial court found,

               At disposition, Caseworker Campbell gave testimony expanding on [B.S.]'s

       inadequate cooperation in resolving issues of abusive male figures in her home and

       their mistreatment of her children. Caseworker Jackson, the current ongoing

       caseworker for the family explained that reunification of [B.S.] remained the goal in

       this matter; however, insufficient progress has been made to date to allow

       reunification. Jackson described a proposed Case Plan which includes continuing

       personal and domestic violence counseling for [B.S.]; continuing parental education;

       improvements in resource management, housing and parental ability to meet the

       child's basic and special needs; counseling for the minor child, including any

       developmental and behavioral issues; and appropriate parental visitation.

       Caseworker Jackson indicated that [B.S.] now is cooperative, more insightful, and

       beginning to make progress on these issues.

       {¶29} Caseworker Jackson testified that Mother is only recently beginning to

come to terms with her own past history of abuse. T. at 40. Mother has a history of being

involved with abusive men.          Id.   Caseworker Jackson further testified that Mother

struggles to acknowledge her part in the behaviors that led to the abuse of two of her

children. T. at 43.
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                           9


       {¶30} Caseworker Jackson testified that due to an issue with the foster parents,

the boys were being moved. T. at 51-53. New foster parents have been found. The boys

will have to change school districts. T. at 52-53. The boys are not ready to go home

because they have not really addressed the trauma that they have suffered. T. at 54-55.

       {¶31} Caseworker Jackson testified that the girls are doing well in the care of the

paternal grandmother. T. at 53-54.

       {¶32} Upon thoroughly reviewing the record, we find that there was competent,

credible evidence supporting the trial court’s determination that not returning the children

to the custody of Mother was in the best interest of the children. In light of the trial court’s

broad discretion in custody determinations, the fact that such a determination should be

accorded the utmost respect by a reviewing court, the court had the benefit of the report

of the guardian ad litem, the fact that credibility issues which are critical in custody cases

do not translate into the record, we cannot say that the trial court abused its discretion.

       {¶33} Mother’s First Assignment of Error is overruled.

                                               II. & III.

       {¶34} In her Second and Third Assignments of Error Mother argues that the record

fails to show that RCCSB made reasonable efforts to reunify the children with their

mother.

       {¶35} The Supreme Court of Ohio in In re C.F., 113 Ohio St. 3d 73, 78, 862 N.E.

2d 816, 821(2007) noted,

              [N]o one section of the Revised Code addresses the concept of

       reasonable efforts. Overall, Ohio's child-welfare laws are designed to care

       for and protect children, ‘whenever possible, in a family environment,
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                      10


      separating the child from the child's parents only when necessary for the

      child's welfare or in the interests of public safety.’ R.C. 2151. 01(A). To that

      end, various sections of the Revised Code refer to the agency's duty to

      make reasonable efforts to preserve or reunify the family unit. For example,

      R.C. 2151. 412 requires the agency to prepare and maintain a case plan for

      children in temporary custody with the goal ‘to eliminate with all due speed

      the need for the out-of-home placement so that the child can safely return

      home.’    Under R.C. 2151. 413(D)(3)(b), an agency may not file for

      permanent custody under R.C. 2151. 413(D) - the '12 months out of 22 rule'-

      ‘[i]f reasonable efforts to return the child to the child's home are required

      under section 2151. 419’ and the agency has not provided the services

      required by the case plan.

      {¶36} A “reasonable effort” is “* * * an honest, purposeful effort, free of malice and

the design to defraud or to seek an unconscionable advantage.” In re Weaver, 79 Ohio

App.3d 59, 63, 606 N.E.2d 1011(12th Dist. 1992).

      {¶37} “When a trial court is considering whether the agency made reasonable

efforts to prevent the removal, the issue is not whether the agency could have done more,

but whether it did enough to satisfy the reasonableness standard under the statute. In re

Brewer (Feb. 12, 1996), Belmont App. No. 94–B–28. ‘In determining whether reasonable

efforts were made, the child's health and safety shall be paramount.’ R.C. 2151.419(A)

(1).” In re R.P., 5th Dist. Tuscarawas No. 2100AP050024, 2011-Ohio-5378, ¶47.

      {¶38} R.C. 2151.419 requires the trial court to determine whether the agency filing

the complaint for custody “has made reasonable efforts * * * to eliminate the continued
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                        11


removal of the child from his home, or to make it possible for the child to return home.”

Subsection (B)(1) mandates the trial court to issue written findings of fact setting forth the

reasonable efforts made by the agency, including a brief description of “the relevant

services provided by the agency to the family of the child and why those services did not

prevent the removal of the child from his home or enable the child to return home.”

       {¶39} However, even where a trial court has failed to include in its judgment entry,

the findings contemplated by R.C. 2151.419(B)(1) we have found that the ultimate issue

is the reasonableness of the Department’s efforts, and have concluded those efforts may

be determined from the record.        In the matter of Kell/Bess Children, 5th Dist. No.

97CA0278, 1998 WL 401767(Mar. 23, 1998); Hunt v. Ickes, 5th Dist. Tuscarawas No.

2014 AP 08 0032, 2015-Ohio-309, ¶19.

       {¶40} This court has reviewed the magistrate’s findings of fact and finds the

aforementioned findings of fact were sufficient for the trial court to make an independent

analysis and to apply appropriate law in reaching its judgment as required in Juv.R.

40(E)(4).

       {¶41} We believe the record supports a good faith effort on the part of RCCSB.

RCCSB and other agencies have provided Mother with those services required by the

reunification plan.

       {¶42} In the case at bar, the record demonstrates that Mother has diligently and

conscientiously complied with the case plan. The agency caseworker testified that Mother

had engaged in her case plan services since the inception of the case plan prior to filing

of any of the complaints in this case. T. at 71. Mother has stable housing with room for

the children. Mother attended every visit with her six children. The caseworker testified
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                      12


that mother was "doing everything I need her to be doing." Mother has covered the

information in question T. at 214. Mother had digested that material T. 216; 218. Mother

had demonstrated in a real life situation that she could apply the information to her

present circumstances. T. at 276. However, the record also supports the trial court’s

findings that Mother needs further work to recognize signs of violent relationships prior

to suffering further violence. T. at 63. The trial court noted,

              Testimony from [K. F.], [Mother’s] mental health counselor, was

       crucial to this Court's decision. [K.F.] testified that [Mother] suffers from

       post-traumatic stress disorder, major depressive disorder, and a "rule-out"

       diagnosis of anxiety disorder. According to [K.F.], [Mother] suffered from

       serious sexual and physical abuse as a child, which left her with a "distorted,

       dysfunctional relationship with men," especially with men who she

       perceives as being in a position of power. This has led [Mother] to form

       relationships with abusive men and to fail to recognize signs of abuse of her

       children despite her own experiences. Somehow, [Mother’s] mental health

       issues and life experience had blinded her to abuse suffered by her children

       despite clear signs of abuse.

              While [K.F.] commenced counseling with [Mother] in March or April

       of 2017, [K.F.] spent the balance of 2017 "building trust" with [Mother],

       making little progress on the issues of domestic violence. Around January

       of 2018, [K.F.] testified that "a light went on" and [Mother] began to

       understand the danger to her children from the introduction of abusive men

       into her household. While commending [Mother] on her recent progress,
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                      13


       [K.F.] noted that [Mother’s] road to recovery is a long one and that years of

       damage cannot be undone in 11 months of counseling. [K.F.] asserted that

       [Mother] will have to resolve her own issues and develop coping mechanism

       and insight before she can provide adequate protection for her children; and

       that [Mother] needs to stay the course over a long road to recovery.

       {¶43} We find that the record supports that all parties are working toward the goal

of reunification. We find no evidence of dishonest purpose, conscious wrongdoing, or

breach of duty on the part of RCCSB.

       {¶44} Having reviewed the record, we find that RCCSB is making a good faith

effort to reunify Mother and her children. Furthermore, the record contains clear and

convincing evidence to support the court’s determination that the children could not be

placed with Mother at the present time.

       {¶45} In the case at bar, the trial court only awarded temporary custody of the

children. The important distinction is that an award of temporary legal custody of a child

does not divest parents of their residual parental rights, privileges, and responsibilities.

See R.C. 2151.011(B)(19) and In re Hockstok, 98 Ohio St.3d 238, 2002-Ohio-7208, 781

N.E.2d 971, ¶ 8, fn. 1. In the future, then, in this case, Mother may petition the court for

a review and a modification of custody. Id. at ¶ 36.

       {¶46} Mother’s Second and Third Assignments of Error are overruled.
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94          14


       {¶47} The judgment of the Richland County Court of Common Pleas, Juvenile

Court Division is affirmed.

By Gwin, P.J., and

Baldwin, J., concurs

Wise, John, J., concurs

in judgment only.
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                       15

Wise, J., concurring in judgment only

       {¶48} I respectfully concur in judgment only and write separately, as in essence I

find it unnecessary in these six cases to address the merits of appellant’s challenges to

the juvenile court’s dispositional orders, as appellant’s assigned errors should be

overruled based on the doctrine of the law of the case.

       {¶49} The law of the case doctrine provides that a decision of a reviewing court in

a case remains the law of the case on the legal questions involved for all subsequent

proceedings in the case at both the trial and reviewing levels. U.S. Bank v. Detweiler. 5th

Dist. Stark No. 2011 CA00095, 2012–Ohio–73, ¶ 26, citing Nolan v. Nolan (1984), 11

Ohio St.3d 1, 462 N.E.2d 410.

       {¶50} As the majority herein notes, appellant filed her notices of appeal in the six

cases on April 11, 2018, challenging in each instance the juvenile court’s March 16, 2018

adjudication of dependency and/or abuse. In our opinions issued in mid-August 2018, we

sua sponte considered the issue of final appealability, as it is well-established that a

dependency adjudication must be accompanied by an order of disposition in order to

constitute a final appealable order. See, e.g., In re K.M., 3rd Dist. Shelby No. 17-11-15,

2011-Ohio-3632, ¶ 22. In that vein, we clearly held: “Therefore, because there is a final

dispositional order in this case, the order is a final appealable order.” See S.K. I, T.K. I,

D.T. I, M.T. I, J.T. I, and R.T. I at ¶ 3.

       {¶51} However, it apparently had escaped this Court’s notice that appellant, on

April 19, 2018, had filed Juv.R. 40 objections in each case to the magistrate’s dispositional

decision, which had been issued on April 9, 2018. Those objections were thus pending in
Richland County, Case No. 18CA89,18CA90,18CA91,18CA92,18CA93&18CA94                           16


the juvenile court until they were overruled via judgment entries issued on August 31,

2018, about two weeks after our decisions in the six appeals.

       {¶52} I find this procedural history creates an incongruence with our conclusions

in S.K. I, T.K. I, D.T. I, M.T. I, J.T. I, and R.T. I that a final dispositional order existed in

each case for purposes of those appeals. Nonetheless, whether a judgment is a final,

appealable order is a question of law. State v. Robinson, 9th Dist. Summit No. 26365,

2012-Ohio-3669, ¶ 7. Thus, our explicit ruling in the August 2018 opinions that a final

appealable order existed was a legal conclusion, but appellant did not thereafter ask us

to reconsider same via a motion under App.R. 26(A). She instead took our decisions and

pursued further appeal thereof to the Ohio Supreme Court.

       {¶53} Under the circumstances presented, pursuant to the doctrine of the law of

the case, I find appellant is bound by our rulings under S.K. I, T.K. I, D.T. I, M.T. I, J.T. I,

and R.T. I that disposition and final appealability in this matter were previously established

in April 2018. Appellant therefore should not now be permitted to pursue piecemeal

appellate review of these six dispositional orders, particularly when one considers that

the originating dependency and/or abuse complaints go all the way back to May 2017.

       {¶54} Accordingly, I would overrule all three Assignments of Error and affirm the

juvenile court on the aforesaid grounds alone.



                                                    ________________________________
                                                    JUDGE JOHN W. WISE